PER CURIAM
In this dissolution of marriage case, husband assigns as error three aspects of the trial court’s decree. We do not agree that it was error for the court not to disentangle completely the parties’ property interests; the court reasonably concluded that substantial encumbrances on the properties make complete disentanglement impractical at the present time. We do agree that it was error for the court to award attorney fees to wife in the absence of a stipulation that the court could award fees and without an evidentiary hearing. Trudel and Trudel, 45 Or App 663, 608 P2d 1230, rev den 289 Or 209 (1980); Easton and Easton, 36 Or App 619, 585 P2d 46 (1978), rev den 285 Or 1 (1979); Fery and Fery, 20 Or App 581, 532 P2d 1131 (1975). We also agree that it was error to award wife, a 37-year-old woman with reasonable prospects of becoming employed at a decent wage, permanent spousal support after 14 years of marriage. Coats and Coats, 64 Or App 594, 669 P2d 370 (1983). We conclude that spousal support should be limited to five years.
The decree is modified to eliminate the award of attorney fees to wife and to limit her spousal support to five years from the date of the original decree; affirmed as modified. Costs to neither party.